              Case 3:19-cv-04238-MMC Document 54 Filed 10/25/19 Page 1 of 6




 1 Sean S. Pak (SBN 219032)
     seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
     imanlordgooei@quinnemanuel.com
 3 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     50 California Street, 22nd Floor
 4 San Francisco, CA 94111
     Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700
 6 Jodie W. Cheng (SBN 292330)
     jwcheng@jwc-legal.com
 7 JWC LEGAL
     One Market Plaza, Suite 3600
 8 San Francisco, California 94105
     Telephone: (415) 293-8308
 9
     Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC
11
12
13
14                                 UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16                                      SAN FRANCISCO DIVISION

17 PROOFPOINT, INC.; CLOUDMARK LLC                  CASE NO. 3:19-cv-04238-MMC
18
19                  Plaintiffs,                     PLAINTIFFS’ RESPONSE TO THE
20                                                  COURT’S DIRECTIONS AND
                                                    ORDER GRANTING IN PART AND
21          vs.                                     DENYING IN PART PLAINTIFFS’
22                                                  ADMINISTRATIVE MOTION TO
     VADE SECURE, INCORPORATED; VADE                FILE UNDER SEAL (DKT. 53)
23 SECURE SASU; OLIVIER LEMARIÉ
24
                    Defendants.
25
26
27
28
              Case 3:19-cv-04238-MMC Document 54 Filed 10/25/19 Page 2 of 6




 1          The Court has reviewed Proofpoint, Inc. and Cloudmark LLC’s Administrative Motion to

 2 File Under Seal portions of Plaintiffs’ Motion for Preliminary Injunction and Expedited Discovery
 3 (“Plaintiffs’ Motion”), as well as Exhibits 1–6, 8, 13–20, 23, 31–35, 37–44, 47–48, 54–57, 61–64
 4 to the Declaration of Jodie W. Cheng in support thereof. The Court finds that good causes exists
 5 to seal the documents or portions thereof submitted in connection with Plaintiffs’ Motion. The
 6 Court also finds that the redactions are narrowly tailored. The Court’s rulings (Dkt. 53) on the
 7 sealing requests are set forth in the tables below:
 8                         Location of Confidential Material                           Court’s Order
 9         Proofpoint, Inc. and Cloudmark LLC’s Motion for Preliminary
10         Injunction and Expedited Discovery                                          GRANTED IN
                                                                                      PART, DENIED
11         Plaintiffs’ confidential information redacted at pp. 3–13, 15–16,             IN PART
           18–20, 25.
12
           Exhibit 1 to the Declaration of Jodie W. Cheng In Support of
13         Plaintiffs’ Motion (Declaration of Thomas Lee)                              GRANTED IN
                                                                                      PART, DENIED
14         Plaintiffs’ confidential information redacted at ¶¶ 14–17, 23, 25–27,         IN PART
           29–36.
15
           Exhibit 2 to the Declaration of Jodie W. Cheng In Support of
16         Plaintiffs’ Motion (Declaration of Seth James Nielson, Ph.D.)                GRANTED
17         Plaintiffs’ confidential information redacted at ¶¶ 90–95, 99–107.
18         Exhibit 3 to the Declaration of Jodie W. Cheng In Support of
           Plaintiffs’ Motion (Slides titled “Cloudmark Bizanga Joint                   GRANTED
19         Roadmap,” dated Mar. 9, 2010)
20         Exhibit 4 to the Declaration of Jodie W. Cheng In Support of
           Plaintiffs’ Motion (Cloudmark email from Lemarié regarding                   GRANTED
21         “Trident algorithm readiness,” dated December 5, 2015)
22         Exhibit 5 to the Declaration of Jodie W. Cheng In Support of
           Plaintiffs’ Motion (Cloudmark email from Lemarié regarding                   GRANTED
23         “Detailed SMEP2 doc,” dated August 22, 2016)
24         Exhibit 6 to the Declaration of Jodie W. Cheng In Support of
           Plaintiffs’ Motion (internal version of Cloudmark’s letter to
                                                                                          DENIED
25         customers and partners regarding Cloudmark’s acquisition of
           Bizanga)
26
27
28
                                                     -1-                           Case No. 3:19-cv-04238-MMC
                                        PLAINTIFFS’ RESPONSE IN RE DKT. 53
       Case 3:19-cv-04238-MMC Document 54 Filed 10/25/19 Page 3 of 6




 1
     Exhibit 8 to the Declaration of Jodie W. Cheng In Support of
 2   Plaintiffs’ Motion (Employment Agreement signed by Lemarié on                 GRANTED
     February 27, 2010)
 3
     Exhibit 13 to the Declaration of Jodie W. Cheng In Support of
 4   Plaintiffs’ Motion (Email from Lemarié to himself regarding                   GRANTED
     “Gateway Dev,” dated October 28, 2015)
 5
     Exhibit 14 to the Declaration of Jodie W. Cheng In Support of
 6   Plaintiffs’ Motion (Cloudmark email from Blum regarding “DNS at               GRANTED
     Telus,” dated August 20, 2014)
 7
     Exhibit 15 to the Declaration of Jodie W. Cheng In Support of                GRANTED IN
 8   Plaintiffs’ Motion (Declaration of Kevin San Diego, dated July 21,          PART, DENIED
     2019)                                                                         IN PART
 9
     Exhibit 16 to the Declaration of Jodie W. Cheng In Support of
10   Plaintiffs’ Motion (Slides titled “Trident Project Status: Mario –            GRANTED
     June 2015”)
11   Exhibit 17 to the Declaration of Jodie W. Cheng In Support of
12   Plaintiffs’ Motion (Cloudmark email regarding “QBR follow up,”                GRANTED
     dated April 18, 2015)
13   Exhibit 18 to the Declaration of Jodie W. Cheng In Support of
14   Plaintiffs’ Motion (Cloudmark email from Lemarié regarding                    GRANTED
     “Trident November initial planning,” dated October 14, 2015)
15   Exhibit 19 to the Declaration of Jodie W. Cheng In Support of
16   Plaintiffs’ Motion (Cloudmark email from Lemarié regarding “DNS               GRANTED
     Security [Research] Notebook,” dated October 14, 2014)
17   Exhibit 20 to the Declaration of Jodie W. Cheng In Support of
18   Plaintiffs’ Motion (Cloudmark email regarding “DNS Policy                     GRANTED
     workflow,” dated May 13, 2014)
19   Exhibit 23 to the Declaration of Jodie W. Cheng In Support of
20   Plaintiffs’ Motion (Alexandré Boussinet’s Exit Interview from                 GRANTED
     Cloudmark)
21   Exhibit 31 to the Declaration of Jodie W. Cheng In Support of
22   Plaintiffs’ Motion (Cloudmark draft document titled “Proposal for             GRANTED
     CSP Cloud Support,” dated August 12, 2016)
23   Exhibit 32 to the Declaration of Jodie W. Cheng In Support of
24   Plaintiffs’ Motion (Cloudmark email to Lemarié, regarding
                                                                                   GRANTED
     “Enterprise brainstorming session output/initial features list,” dated
25   January 7, 2015)

26   Exhibit 33 to the Declaration of Jodie W. Cheng In Support of                GRANTED IN
     Plaintiffs’ Motion (Cloudmark draft document titled “Cloudmark              PART, DENIED
27   Trident Solution Guide,” dated December 11, 2015)                             IN PART

28
                                                -2-                           Case No. 3:19-cv-04238-MMC
                                  PLAINTIFFS’ RESPONSE IN RE DKT. 53
       Case 3:19-cv-04238-MMC Document 54 Filed 10/25/19 Page 4 of 6




 1
     Exhibit 34 to the Declaration of Jodie W. Cheng In Support of
 2   Plaintiffs’ Motion (Cloudmark draft document titled “Cloudmark             GRANTED
     Trident Datasheet,” dated January 5, 2016)
 3
     Exhibit 35 to the Declaration of Jodie W. Cheng In Support of
 4   Plaintiffs’ Motion (Slides of Trident product overview, dated              GRANTED
     August 4, 2016)
 5
     Exhibit 37 to the Declaration of Jodie W. Cheng In Support of
 6   Plaintiffs’ Motion (Master License Agreement and Amendment 1 to            GRANTED
     the Master License Agreement for Cloudmark software)
 7
     Exhibit 38 to the Declaration of Jodie W. Cheng In Support of
 8   Plaintiffs’ Motion (Software Evaluation Agreement for Cloudmark            GRANTED
     software)
 9
     Exhibit 39 to the Declaration of Jodie W. Cheng In Support of
10   Plaintiffs’ Motion (Cloudmark document titled “Cloudmark Spear             GRANTED
     Phishing Protection: Trial Overview,” dated May 12, 2016)
11   Exhibit 40 to the Declaration of Jodie W. Cheng In Support of
12   Plaintiffs’ Motion (Email from Lemarié to himself regarding                GRANTED
     “TODO,” dated September 29, 2015)
13   Exhibit 41 to the Declaration of Jodie W. Cheng In Support of
14   Plaintiffs’ Motion (Cloudmark email from Lemarié regarding                 GRANTED
     “Spear Phishing” dated January 22, 2015)
15   Exhibit 42 to the Declaration of Jodie W. Cheng In Support of
16   Plaintiffs’ Motion (Cloudmark document titled “Trident Trial Setup         GRANTED
     for O365,” dated August 15, 2016)
17   Exhibit 43 to the Declaration of Jodie W. Cheng In Support of
18   Plaintiffs’ Motion (Cloudmark document titled “Trident O365                GRANTED
     Integration,” dated July 18, 2016)
19   Exhibit 44 to the Declaration of Jodie W. Cheng In Support of
20   Plaintiffs’ Motion (Cloudmark document titled “Trident Product             GRANTED
     Architecture,” dated August 17, 2015)
21   Exhibit 47 to the Declaration of Jodie W. Cheng In Support of
22   Plaintiffs’ Motion (Cloudmark email regarding customer trial               GRANTED
     results, dated March 31, 2017)
23   Exhibit 48 to the Declaration of Jodie W. Cheng In Support of
24   Plaintiffs’ Motion (Cloudmark presentation regarding customer trial        GRANTED
     results, dated March 31, 2017)
25   Exhibit 54 to the Declaration of Jodie W. Cheng In Support of
26   Plaintiffs’ Motion (Asperti Bailiff Report and certified English             DENIED
     language translation)
27
28
                                              -3-                          Case No. 3:19-cv-04238-MMC
                                 PLAINTIFFS’ RESPONSE IN RE DKT. 53
           Case 3:19-cv-04238-MMC Document 54 Filed 10/25/19 Page 5 of 6




 1
         Exhibit 55 to the Declaration of Jodie W. Cheng In Support of
 2       Plaintiffs’ Motion (Order of the President of the Commercial Court          DENIED
         of Lille)
 3
         Exhibit 56 to the Declaration of Jodie W. Cheng In Support of
 4       Plaintiffs’ Motion (Guepin Bailiff Report and certified English             DENIED
         language translation)
 5
         Exhibit 57 to the Declaration of Jodie W. Cheng In Support of
 6       Plaintiffs’ Motion (Vade Secure’s Application Requesting                    DENIED
         Withdrawal of Order of Commercial Court of Lille)
 7
         Exhibit 61 to the Declaration of Jodie W. Cheng In Support of
 8       Plaintiffs’ Motion (Spreadsheet titled “Bizanga Savings                   GRANTED
         Calculator”)
 9
         Exhibit 62 to the Declaration of Jodie W. Cheng In Support of
10       Plaintiffs’ Motion (License agreement between GOTO Software               GRANTED
         and Bizanga and certified English language translation)
11       Exhibit 63 to the Declaration of Jodie W. Cheng In Support of
12       Plaintiffs’ Motion (Cloudmark email to Lemarié regarding
                                                                                   GRANTED
         “Feedback Requested: Trident Solution Guide: Update,” dated
13       August 31, 2016)
14       Exhibit 64 to the Declaration of Jodie W. Cheng In Support of
         Plaintiffs’ Motion (Cloudmark email from Lemarié regarding                GRANTED
15       “Spear Phishing,” dated January 31, 2015)
16
17 DATED: October 25, 2019                  Respectfully Submitted,
18
19                                            By /s/Jodie W. Cheng
20                                               QUINN EMANUEL URQUHART &
21                                               SULLIVAN, LLP
                                                 Sean S. Pak (SBN 219032)
22                                               seanpak@quinnemanuel.com
                                                 Iman Lordgooei (SBN 251320)
23                                               imanlordgooei@quinnemanuel.com
                                                 50 California Street, 22nd Floor
24                                               San Francisco, CA 94111
                                                 Telephone: (415) 875-6600
25                                               Facsimile: (415) 875-6700

26
27
28
                                                  -4-                         Case No. 3:19-cv-04238-MMC
                                     PLAINTIFFS’ RESPONSE IN RE DKT. 53
     Case 3:19-cv-04238-MMC Document 54 Filed 10/25/19 Page 6 of 6




 1                                   JWC LEGAL
                                     Jodie W. Cheng (SBN 292330)
 2                                   jwcheng@jwc-legal.com
                                     One Market Street
 3                                   Spear Tower, 36th Floor
                                     San Francisco, CA 94105
 4                                   Telephone: (415) 293-8308

 5                                   Attorneys for Plaintiffs Proofpoint, Inc. and
                                     Cloudmark LLC
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      -5-                       Case No. 3:19-cv-04238-MMC
                         PLAINTIFFS’ RESPONSE IN RE DKT. 53
